Title: To Thomas Jefferson from George Loyall, 25 March 1826
From: Loyall, George
To: Jefferson, Thomas

Dear Sir,  Norfolk 29 March ‘26I am still in debt for your kind favor of the 22d Ultmo, which reached me before my departure from Richmond. I intended and was anxious to reply to it, so soon as I could ascertain, whether or not, it would be in my power to attend the next meeting of the board of Visitors, of which, I saw, there was great doubt, from the protracted Session of the Legislature. Accumulating upon my hands engagements, of a nature not to be over looked, and which, I feared, could not be disposed of in time, to enable me to discharge my duty to the University—peculiarly important at present, from the necessity of filling the Law chair, vacated by the lamented death of Mr Gilmer. Close confinement by sickness, since my return home, has increased the difficulties in the way of my attendance; and it is now entirely certain, that I cannot be present at the approaching meeting. It would be cause of serious regret to me, could I anticipate the least detriment or inconvenience, from my failure to attend; but as there can be little, or no doubt of having the requisite number to form a board, I feel a perfect confidence, that the choice of a successor to Mr Gilmer will be approved, as well by the especial friends of the institution, as by the State at large. Mr John T. Lomax has been spoken of as a fit person for the vacant chair. I have no personal knowledge of his qualifications in point of science in his particular profession. I only know that he is a getleman of great worth, and several letters I have received upon the subject, speak of him in terms of very high commendation, in every respect—I’ve barely time to save the Mail; and it may be important that you should know, without delay, whether or not I can attend the meeting—With affectionate regard, and high consideration Your Obdt: Servt: &CGeo: Loyall